/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 12, 2015

                                      No. 04-14-00826-CV

                                        Victor VALDEZ,
                                            Appellant

                                                 v.

                                    Denette BUENROSTRO,
                                            Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-15059
                               Martha Tanner, Judge Presiding

                                         ORDER
        The record in this appeal was due January 6, 2015. The clerk’s record was filed, but this
court was unaware if there was a reporter’s record as appellant failed to file a docketing
statement in this court, and the clerk’s record did not contain a request for a reporter’s record.
Accordingly, when the clerk’s record was filed, this court set a due date for appellant’s brief.
However, after speaking with appellant’s counsel, it became apparent there was a reporter’s
record. Counsel admitted he had not requested the record from the reporter, and without a
docketing statement, this court has no way to determine who the reporter is. The clerk’s office
of this court verbally advised appellant’s counsel that it was his responsibility to request the
reporter’s record and that he should provide, as soon as possible, written proof that he had
requested the record. We have received no response to our verbal request.

        Accordingly, we ordered appellant to provide written proof to this court on or before
February 9, 2015, that he (1) made a written request for the reporter’s record, and (2) paid for the
record or made arrangement satisfactory to the reporter for payment. In that same document, we
stated appellant should advise this court of the name of the reporter. We advised appellant that if
he failed to timely comply with this court’s order, we would order him to file his appellant’s
brief without the benefit of a reporter’s record and he would be permitted to raise only those
issues that do not require a reporter’s record for disposition.

         Appellant has not filed a response to our order. Accordingly, we ORDER appellant to
file his brief in this court on or before March 4, 2015. Appellant is advised that this court will
only consider those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. If appellant fails to file the brief as ordered, we will
dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).

      We order the clerk of this court to serve a copy of this order on all counsel.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court